DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1-3 all contain the limitation of “wherein changes in the light caused by passing through the breast tissue are used to identify abnormal breast tissue” (lines 8-9, 7-8 and 9-10 respectively). This limitation fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The claim(s) are vague and appear to be method claim(s) since it provides no further structure, but a mere recitation of intended use for such structure. The recited limitations are not tied to any specific structure, but merely to a function. Even if this limitation was tied to other structures in the claim (e.g., light receivers), it is unclear what if any limitation would be enforced on those structures by the claimed statement. Furthermore, there are no metes and bounds disclosed by this 
Further regarding claim 2, the limitation “one or more light emitters which transmit light into breast tissue and/or one or more light receivers which receive the light after it has passed through breast tissue” is considered indefinite because it is unclear where the light that passes through the tissue and received by the receiver(s) would come from if not from the light emitters, in the case that the smart bra only comprises light receivers.

Claim Rejections - 35 USC § 101
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.

Claims 1-3 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claims 1-3 all contain the limitations of light emitters “[which] transmit light into the breast tissue” and light receivers “[which] receive the light after it has passed through the breast tissue”. These limitations claim the human body as part of the inventive system. The claims should be amended to include “configured to” (“adapted to”, etc.) language to preclude this interpretation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barbour et al (U.S. 2015/0182121). Barbour discloses (Figures 5-6) a smart bra which is configured to be worn on a person's breasts (see cups 100L and 100R); wherein the smart bra further comprises a concave hub-and-spoke array of undulating wires (par. 0066); wherein the smart bra further comprises a plurality of light emitters (par. 0044 for  both emitters and receivers, shown as circles in Figures 5-6) connected to the wires and wherein the light emitters transmit light into breast tissue; and wherein the smart bra further comprises a plurality of light receivers connected to the wires and wherein the light receivers receive the light after it has passed through breast tissue; and wherein changes in the light caused by passing through the breast tissue are used to identify abnormal breast tissue (par. 0011-0012; as best understood by the Examiner; see above rejection under 35 USC 112(b) or 35 USC 112, second par.).
Regarding claim 2, Barbour discloses (Figures 5-6) a smart bra which is configured to be worn on a person's breasts (see cups 100L and 100R); wherein the smart bra further comprises a concave array of optical sensor clusters (par. 0044, shown as circles in Figures 5-6); wherein an optical sensor cluster further comprises 
Regarding claim 3, Barbour discloses (Figures 5-6) a smart bra which is configured to be worn on a person's breasts (see cups 100L and 100R); wherein the smart bra further comprises a plurality of light emitters (par. 0044 for  both emitters and receivers, shown as circles in Figures 5-6) which transmit light into breast tissue; wherein the smart bra further comprises a plurality of conformable transparent light guides (“emission points”, par. 0049) which are configured to be between the light emitters and the person's body; wherein the smart bra further comprises a plurality of light receivers which receive the light after it has passed through breast tissue; and wherein changes in the light caused by passing through the breast tissue are used to identify abnormal breast tissue (par. 0011-0012; as best understood by the Examiner; see above rejection under 35 USC 112(b) or 35 USC 112, second par.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106. The examiner can normally be reached Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792